DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the power block interconnect comprising at least one conductive through hole.”
It is not clear if applicant in trying to introduce a new conductive through hole or referring back to a conductive through hole” introduced in Claim 23.
For the purposes of examination the examiner will treat  
“at least one conductive through hole” as a new conductive through hole.

Claim 30 recites the limitation "the electronic chip " in .  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat "the electronic chip” as --"electronic chip"



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 29, 30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1).
Regarding Claim 23, Ten (Fig. 1) discloses an electronic chip, comprising: 
a power block (“power module”), comprising: 
a power source (122) configured to provide power to components of the electronic chip (a semiconductor device 100); and 
a chip package (110) having a first major side (top) and a second major side (bottom), the power block secured to the second major side (bottom) (“a power module disposed below the second major surface of the die substrate”), the chip package comprising: 

a plurality of conductive layers (162, 164, Mx-1, Mx, Vx, 150),  ; 
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layers (Mx-1, Mx, Vx), having a first width (combined width 150 and 157); and 
a via (150 left), electrically connecting a second pair of the plurality of conductive layers (Mx1, Mx), having a second width less than the first width (width of 150 is less than combined width 150 and 157).
Tan does not explicitly disclose a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground.
Oymada (Fig. 1) discloses a relay circuit (1 relay board) coupled to a power source (41) and a ground plane (43); interconnect circuitry (23b, 43b), electrically coupling a power block (40) to ground [0046] for the purpose of increases the power supply noise removal effect of the bypass capacitor [0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada such that a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground in order to increase the power supply noise removal effect of the bypass capacitor [0077].

Regarding Claim 29, Ten in view of Oymada discloses the electronic chip of claim 23, further comprising:


Regarding Claim 30,  Ten in view of Oymada a method, comprising: 
forming a chip package (110) having a first major side (top) and a second major side (bottom), comprising: 
forming an insulator (170, 130 and 115 (SOI, as long as substrate includes isolation the limitation is considered to be met); 
forming interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150) embedded in the insulator, comprising: 
a plurality of conductive layers (162, 164, Mx-1, Mx, Vx); 
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layers (Mx-1, Vx) , having a first width (combined width 150 and 157); and 
a via (150 left), electrically connecting a second pair of the plurality of conductive layers (162, 164), having a second width less than the first width (width of 150); 
securing a power block to the second major side (“a power module disposed below the second major surface of the die substrate”) and electrically coupling the power block to the interconnect circuitry (Fig. 1b), comprising: 
a power source (122)  configured to provide power to components of the electronic chip (“This enables the power module to supply voltage or voltages directly to the die or other dies.”)[0025]; and 

Tan does not explicitly disclose a relay circuit coupled to the power source and a ground plane.
Oymada (Fig. 1) discloses a relay circuit (1 repay board) coupled to a power source (41) and a ground plane (43) for the purpose of increases the power supply noise removal effect of the bypass capacitor [0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada such that a relay circuit coupled to the power source and a ground plane in order to increase the power supply noise removal effect of the bypass capacitor [0077].


Regarding Claim 36, Ten in view of Oymada discloses the method of claim 30, further comprising: 
securing a die (110) to the first major side (top) and electrically coupling the die to the power source (122 Ten)  via the interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150 Ten)  (“This enables the power module to supply voltage or voltages directly to the die or other dies.”)[0025 Ten].


Claim 24-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and further in view of Kawamoto (US 2007/0120249 A1).
Regarding Claim 24, Ten in view of Oymada discloses the electronic chip of claim 23, wherein the conductive through hole (“through silicon vias” in 115).
Ten in view of Oymada does not explicitly disclose a mechanical drill through hole.
	Kawamoto (Fig, 1, 4a) discloses a conductive through hole (13) is a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawamoto such that the conductive through hole is a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].
Further, limitation in line 2, “a mechanical drill through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 25, Ten in view of Oymada and Kawamoto discloses the electronic chip of claim 24, wherein the mechanical drill through hole is a plated through hole (“applying copper plating to the hole” 0049 Kawamoto).
Further, limitation in line 2, “the mechanical drill through hole is a plated through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 26, Ten in view of Oymada and Kawamoto discloses the electronic chip of claim 24, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto)
Further, limitation in line 2, “the mechanical drill through hole is a coreless through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 31, Ten in view of Oymada discloses the method of claim 30, wherein 
forming the interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150) comprises mechanically drilling the conductive through hole (“through silicon vias” in 115), the conductive through hole being a mechanical drill through hole.
Ten in view of Oymada does not explicitly disclose mechanically drilling the conductive through hole, the conductive through hole being a mechanical drill through hole.
	Kawamoto (Fig, 1, 4a) discloses mechanically drilling the conductive through hole, the conductive through hole (13) being a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawamoto such that mechanically drilling the conductive through hole, the conductive through hole being a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].



Regarding Claim 32, Ten in view of Oymada and Kawamoto discloses the method of claim 31, wherein 
forming the interconnect circuitry comprises plating the mechanical drill through hole to form a plated through hole. (“applying copper plating to the hole” 0049 Kawamoto).

Regarding Claim 33, Ten in view of Oymada and Kawamoto discloses the method of claim 31, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto).


Claim 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and further in view of Kawamoto (US 2007/0120249 A1) and Alger et al. (US 6,992,899 B2).
Regarding Claim 27, Ten in view of Oymada and Kawamoto discloses the electronic chip of claim 24, wherein 
the power block (“power module” Ten) further comprises a power block interconnect, electrically coupled to the interconnect circuitry (23b, 43b Oymada) of the chip package (110), the power block interconnect comprising at least one conductive through hole.

Alger (Fig. 2) discloses a power block (289, 210 “electrical power regulation components 289”) further comprises a power block interconnect (288, 278)., electrically coupled to interconnect circuitry (297) of a chip package (220, 240), the power block interconnect (288, 278) comprising at least one conductive through hole (288, 278) in order to couple the terminals and the power supply contacts [column4, lines 36-44].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawamoto and Alger such that the power block interconnect comprising at least one conductive through hole  in order to electrically connecting the wiring patterns with each other through the through hole [0049].

Regarding Claim 34, Ten in view of Oymada and Kawamoto discloses the method of claim 31, wherein 
the power block (“power module” Ten) further comprises a power block interconnect, and wherein 
electrically coupling the power block (“power module” Ten)  to the interconnect circuitry  (162, 164, Mx-1, Mx, Vx, 150).
Ten in view of Oymada and Kawamoto does not explicitly disclose a power block interconnect, electrically coupling the power block interconnect to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawamoto and Alger such that a power block interconnect, electrically coupling the power block interconnect to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].



Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and further in view of Wang et al. (US 2010/0225434 A1).
Regarding Claim 28, Ten in view of Oymada discloses the electronic chip of claim 23.
Ten in view of Oymada does not explicitly disclose gold- to-gold interconnect circuitry.
Wang discloses gold- to-gold interconnect circuitry [0089] for the purpose of eliminating the intermetallic problems [0089].


Regarding Claim 35, Ten in view of Oymada discloses the method of any claim 30.
Ten in view of Oymada does not explicitly disclose forming gold- to-gold interconnect circuitry.
Wang discloses forming gold- to-gold interconnect circuitry [0089] for the purpose of eliminating the intermetallic problems [0089].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Wang such that forming the interconnect circuitry is gold- to-gold interconnect circuitry in order to eliminate the intermetallic problems [0089]

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and further in view of Dhong et al. (US 6,268,660 B1)

Regarding Claim 37, Ten in view of Oymada discloses the method of claim 30, further comprising 

Ten in view of Oymada does not explicitly disclose milling the power block from a first size to a second size smaller than the first size, wherein securing the electrical connections comprises securing at least one of the electrical connections to a portion of the second major side previously occupied by the power block prior to milling.
Dhong discloses milling process a material (102) from a first size to a second size smaller than the first size (See 102 before formation of 201 and after formation of 201), wherein securing a electrical connections (201) comprises securing at least one of the electrical connections (201) to a portion of the second major side (back) previously occupied prior to milling in order to have vias that can transport large power inputs to the integrated circuits [column 6, lines 48-51].
The Examiner notes that process of milling a material in order to create a contact or vias is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Dhong such that forming milling the power block from a first size to a second size smaller than the first size, wherein securing the electrical connections comprises securing at least one of the electrical connections to a portion of the second major side previously occupied by the power block prior to milling in order to in order to have vias that can transport large power inputs to the integrated circuits [column 6, lines 48-51].

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and Kawaminami  (US 2017/0053900 A1).
Regarding Claim 38, Ten (Fig. 3) discloses a system, comprising: 
an electronic chip (120, 110), comprising: 
a power block (“power module”), comprising: 
a power source (122) configured to provide power to components of the electronic chip (“This enables the power module to supply voltage or voltages directly to the die or other dies.”) [0025 Ten]; and 
a chip package (380  having a first major side (top) board and a second major side (bottom), the power block (“power module”) secured to the second major side (bottom), 
interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150),comprising: 
a plurality of conductive layers (162, 164, Mx-1, Mx, Vx),; 
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layer (Mx-1, Vx), having a first width width (combined width 150 and 157); and 
a via (150 left), electrically connecting a second pair of the plurality of conductive layers (162, 164), having a second width less than the first width (width of 150); 
Ten (Fig. 3) does not explicitly disclose a circuit board; a relay circuit coupled to the power source and a ground plane; the chip package comprising: electrical connections, disposed on the second major side, secured to the circuit board; and electrically coupling the power block to ground.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada such that a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground in order to increase the power supply noise removal effect of the bypass capacitor [0077].
Ten in view of Oymada does not explicitly disclose a circuit board; the chip package comprising: electrical connections, disposed on the second major side, secured to the circuit board.
Kawaminami (Fig. 5) discloses a circuit board (10); an electronic chip (30), secured and electrically coupled to the circuit board (10), a chip package (30, 20A) comprising: electrical connections (28), disposed on the second major side (bottom of 20A), secured to the circuit board (10) for the purpose of having three dimensional packaging in which three or more semiconductor chips are stacked [0049, 0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawaminami such that a circuit board; the chip package comprising: electrical connections, disposed on the second major side, secured to the circuit board in order to have three dimensional packaging in which three or more semiconductor chips are stacked [0049, 0050].


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1) and Kawaminami  (US 2017/0053900 A1) further in view of Kawamoto (US 2007/0120249 A1).
Regarding Claim 39, Ten in view of Oymada and Kawaminami discloses electronic chip of claim 38, wherein the conductive through hole (“through silicon vias” in 115).
Ten in view of Oymada and Kawaminami does not explicitly disclose a mechanical drill through hole.
	Kawamoto (Fig, 1, 4a) discloses a conductive through hole (13) is a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada, Kawaminami and Kawamoto such that the conductive through hole is a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].
Further, limitation in line 2, “a mechanical drill through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Regarding Claim 40, Ten in view of Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the mechanical drill through hole is a plated through hole (“applying copper plating to the hole” 0049 Kawamoto).
Further, limitation in line 2, “the mechanical drill through hole is a plated through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 41, Ten in view of Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto)
Further, limitation in line 2, “the mechanical drill through hole is a coreless through hole” is considered to be product-by-process.
In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Oyamada (US 2016/0204058 A1), Kawaminami  (US 2017/0053900 A1) and further in view of Kawamoto (US 2007/0120249 A1) and Alger et al. (US 6,992,899 B2).
Regarding Claim 42, Ten in view of Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the power block further comprises a power block interconnect, electrically coupled to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole.
the power block (“power module” Ten) further comprises a power block interconnect, electrically coupled to the interconnect circuitry (23b, 43b Oymada) of the chip package (110), the power block interconnect comprising at least one conductive through hole.
Ten in view of Oymada, Kawaminami and Kawamoto does not explicitly disclose the power block interconnect comprising at least one conductive through hole.
Alger (2) the power block (289, 210 “electrical power regulation components 289”) further comprises a power block interconnect (288, 278)., electrically coupled to interconnect circuitry (297) of a chip package (220, 240), the power block interconnect (288, 278) comprising at least one conductive through hole (288, 278) in order to couple the terminals and the power supply contacts [column4, lines 36-44].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Ten in view of Oymada and Kawaminami Kawamoto and Alger such that the conductive through hole is a mechanical drill through 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891